State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 21, 2015                      519547
________________________________

In the Matter of JOSE VALLE,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   March 31, 2015

Before:   Peters, P.J., Garry, Egan Jr. and Clark, JJ.

                             __________


     Jose Valle, Romulus, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Kathleen M.
Treasure of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which directed that petitioner be placed in
administrative segregation.

      During the course of an investigation, correction officials
received confidential information that petitioner was smuggling
dangerous implements from his welding program and bringing them
to his cell block to be used as weapons by members of a gang. As
a result, a recommendation was made to have him placed in
administrative segregation. Following a hearing, a Hearing
Officer affirmed the recommendation and the determination was
later upheld on administrative appeal. Petitioner then commenced
                                 -2-                519547

this CPLR article 78 proceeding.1

      We confirm. The administrative segregation recommendation,
together with the testimony of its author and the significant
confidential information considered by the Hearing Officer in
camera, provide substantial evidence supporting the determination
that petitioner's "presence in [the] general population would
pose a threat to the safety and security of the facility" (7
NYCRR 301.4 [b]; see Matter of Rivera v Prack, 97 AD3d 879, 880
[2012]; Matter of Sutton v Selsky, 52 AD3d 1135, 1135-1136
[2008]). Petitioner's challenge to the reliability of the
confidential information is unavailing given that the Hearing
Officer conducted an independent assessment of the information,
which came from multiple sources and contained sufficient detail
to credibly establish that petitioner posed a threat to the
safety of the facility (see Matter of Mauleon v Goord, 29 AD3d
1241, 1242 [2006]; Matter of Sattan v Goord, 17 AD3d 1125, 1126
[2005]). Moreover, we find no merit to petitioner's assertion
that he was improperly denied witnesses inasmuch as their
testimony would have been either immaterial or redundant (see
Matter of H'Shaka v Fischer, 121 AD3d 1455, 1456 [2014], lv
denied 24 NY3d 913 [2015]; Matter of Fludd v New York State Dept.
of Correctional Servs., 62 AD3d 1149, 1153 [2009], lv denied 13
NY3d 705 [2009]). Likewise, there is no indication that the
Hearing Officer was biased or that petitioner was otherwise
denied a fair hearing (see Matter of H'Shaka v Fischer, 121 AD3d
at 1457; Matter of Fludd v New York State Dept. of Correctional
Servs., 62 AD3d at 1153). We have considered petitioner's
remaining arguments and find them to be unpersuasive.

         Peters, P.J., Garry, Egan Jr. and Clark, JJ., concur.




     1
        Although petitioner has been released from administrative
segregation and transferred to another correctional facility, the
proceeding is not moot given that he requests expungement of the
determination from his institutional record (see Matter of Hand v
Prack, 114 AD3d 982, 982 n [2014]).
                              -3-                  519547

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court